Beck, J.
I. The record discloses the following facts: Plaintiff sent the note upon which judgment in this case was rendered to Gregg, an attorney at law, for collection, who prepared a petition and other papers required in the commencement of a suit, and sent them to Hale, Stone & Proudfit, attorneys residing in the same county with defendant, with directions to file the papers and take other necessary steps in order to institute the suit. At the request of Gregg, these attorneys gave attention to the case, and finally procured judgment. After judgment, Gregg directed them to press the collection. They instituted garnishment proceedings, and costs thereon for sheriff’s fees to the amount of $116 were made. The purpose of the proceeding is to recover these costs from plaintiff. It is shown that plaintiff neither directed nor consented to the act of Gregg in transferring the case to Hale, Stone & Proudfit, and had no *231knowledge thereof, or of the proceedings instituted by them, wherein the costs in controversy were made, and it is not claimed that he ratified their acts in any manner.
II. Plaintiff now insists that he is not responsible for the acts of Hale, Stone & Proudfit in the case, and is not liable for the costs made under their directions; that Gregg liad no authority to employ them for him; and that the acts done in the exercise of their discretion do not bind him. A familiar and general rule of law applicable to the relation of principal and agent is, that the agent cannot delegate the authority conferred upon him to another, so that the principal will be bound by the acts done in the discretion of one to whom the agent attempts to delegate his authority. The rule is based upon the consideration that to the agent is confided a personal trust and confidence which controlled his appointment or selection, and is essential to the existence of the relation of principal and agent. We know of no rule excepting from the operation of this doctrine an attorney at law, whose duties, responsibilities and liabilities arise from the relation of agency existing between him and his client, though they are varied from those of other agents by consideration of the peculiar service he *is required to perform. Indeed, it would appear, in view of the fact that attorneys are chosen by reason of their peculiar capacities and character, and other personal qualities, that the principles we have stated should be rigidly applied in cases of this kind. Smalley v. Greene, 52 Iowa, 241. We conclude that plaintiff is not bound by the acts of Hale, Stone & Proudfit in making the costs for which he is charged by the judgment of the court below. In support of this conclusion, see Hoover v. Greenbaum, 61 N. Y., 305; Danly v. Crawl, 28 Ark., 95.
III. Another question discussed by counsel, involving the position taken by plaintiff, that a part of the claim is barred by the statute of limitations, need not be considered, as the conclusion we have announced is decisive of the case.
Reversed.